Citation Nr: 1128413	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a disorder manifested by aching joints, claimed as a result of herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, including service in Vietnam.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which declined to reopen the Veteran's claim of service connection for a condition manifested by aching joints.

In December 2009, the Board reopened the previously denied claim of service connection and remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

In the December 2009 remand, the Board also referred the following claims to the RO for appropriate action:  (1) an upper back disorder, (2) a low back disorder, and (3) non-movement of three fingers of the left hand, to include due to herbicide (Agent Orange) exposure.  Subsequently, in June 2011, the Veteran's service representative filed on the Veteran's behalf (4) a claim of service connection for posttraumatic stress disorder (PTSD).  These four issues of have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  As the Veteran served in the Republic of Vietnam during the Veteran era, his exposure to herbicides is presumed.  

2.  The weight of the more probative evidence demonstrates that a disorder claimed as aching joints, variously diagnosed as polyarthritis, arthralgia, poly-arthralgias, and fibromyalgia variant, is not due to herbicide exposure or any other event or incident of the Veteran's period of active service.  



CONCLUSION OF LAW

The weight of the evidence is against a finding that the Veteran has a present disorder claimed as aching joints, variously diagnosed as polyarthritis, arthralgia, poly-arthralgias, and fibromyalgia variant, due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, and Social Security Administration (SSA).  Moreover, his statements in support of the claim are of record, as well as statements from the Veteran's spouse and friends.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board acknowledges the Veteran's statements, including in March 2011, indicating that he has sought treatment with various private (non-VA) doctors since his service discharge.  Currently, these treatment records are not associated with the claims file.  The Veteran was sent a letter in March 2010 asking that he provide VA with sufficient information so that these records could be obtained.   In response, he submitted two Authorization and Consents to Release Information (Release) in April 2010 identifying two private treatment provides.  At that time, the Veteran supplied copies of all records from the private treatment providers he identified in the Releases.  The Board also notes the Veteran's June 2010 assertions during a VA examination that he could not remember the names of his earlier treatment providers.  

More recently, in February 2011, he filed a supplemental statement of the case  (SSOC) Notice Response indicating that he had no other information or evidence to submit and requesting that the matter be returned to the Board for adjudication.  

Thus, the claims file indicates that the outstanding private treatment records are not obtainable and that further efforts to procure those records would be futile.  Consequently, remand to obtain the missing treatment records is not required as it would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See 38 C.F.R. § 3.159; Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any other outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded a VA examination in June 2010 to determine whether the claimed disorder is due to active service, to include Agent Orange exposure.  The Board finds that the VA examination is adequate because, in addition to the specific factors discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed joint disorder in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the December 2009 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to clarify whether the Veteran has ever sought or received Social Security Disability benefits.  Upon remand, the Veteran's SSA records were obtained and are currently associated with the claims file.  The Board also instructed the AMC/RO to attempt to obtain all outstanding treatment records.  As discussed above, the available, pertinent treatment records were obtained and associated with the claims file.  

The Board further directed the AMC/RO to afford the Veteran an appropriate VA examination to determine the exact nature of any present disability.  The Board requested the examiner to opine as to whether any diagnosed disorder is at least as likely as not related to the Veteran's active service, to include exposure to herbicides therein.  As discussed above, an adequate VA examination was performed in June 2010.  

Finally, the AMC/RO readjudicated the matter in a February 2011 SSOC, as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the December 2009 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that he has a disorder manifested by aching joints, which he claims it due to herbicide (Agent Orange) exposure.

As an initial matter, the Board notes that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Also, if a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, the scope of the Veteran's claim is found to encompass the issue of service connection for a disorder manifested by aching in multiple joints.  Indeed, he wrote in his September 2008 VA Form 9 (substantive appeal) that his appeal involved "aching joints."  More recently in March 2011, he described his claim as involving a multi-symptom, undiagnosed illness, which included "problems with my joints."  Earlier, in a January 2008 statement, the Veteran clearly distinguished pain in his upper back, low back, and three fingers of the left hand, from pain "in all my joints."  (The Board previously referred his claims of service connection involving these specific joints to the AOJ. Those claims have not been adjudicated, nor has an appeal been perfected on those claims.)  His statements show that the distinction between pain in multiple joints and pain in specific joints can be expressed without recourse to complex medical terminology.  In light of these considerations, the Board finds that the scope the Veteran's present claim is limited to a claim of service connection for aching in multiple joints.  (In the discussion below, the Board references evidence relating to the neck, low back, and fingers, but only to the limited extent necessary to maintain clarity.)  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, identified in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds after careful review of the record that the preponderance of the more probative evidence of the record weighs against the claim, for the following reasons.  

First, the Veteran's service treatment records (STRs) show treatment in August 1967 for a viral upper respiratory infection, with complaints including headache and muscle aches.  He also had X-rays taken in November 1967 with a clinical indication of trauma to the right hand, historically.  A September 1968 treatment report revealed complaints of low back pain of one day's duration.  The October 1969 discharge examination references history of scarlet fever in April 1968, but the Veteran denied all pertinent symptoms, including arthritis or rheumatism, and bone joint or other deformity.  Moreover, clinical evaluation revealed no abnormalities.  

Based on the above, there is no showing of any chronic manifestations of joint pain in service.  In fact, the Veteran does not contend that his claimed aching in multiple joints began during service or is due to any specific injury during service.  Rather, his central contention is that he has had aching in multiple joints since shortly following his service separation, which he feels is due to Agent Orange exposure during service in Vietnam.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  

Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

In the present case, the facts are not in dispute in establishing that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides (Agent Orange) during service.  38 C.F.R. § 3.307(a)(6)(iii).  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999). 

Here, the pertinent evidence of record shows diagnoses of osteoarthritis in August 2007 and November 2007, with an additional diagnosis of polyarthritis on the latter occasion.  A February 2008 SSA evaluation includes an assessment of arthralgias in the shoulders, neck, back, ankles, knees, feet, elbows, hands, and fingers.  Similarly, a January 2010 VA evaluation resulted in an impression of poly-arthralgias, os-algia, longstanding and progressive; possibly atypical fibromyalgia syndrome.  Then, at VA in April 2010, a diagnosis of "[f]ibromyalgia variant" was made.  None of these disorders is included in the list of disorders for which a causal connection to herbicide exposure is presumed.  See 38 C.F.R. § 3.309(e).  Thus service connection on a presumptive basis is not warranted.  

The Veteran in March 2011 expressed his sincere belief that he may have an undiagnosed disorder due to Agent Orange.  For sake of clarity, the Board notes that the provisions of 38 C.F.R. § 3.317 address compensation for disabilities due to undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses.  That section, however, concerns Persian Gulf veterans, who are defined as veterans who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, which involves Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317.  

The present Veteran did not serve on active duty during the Persian Gulf War. Moreover, he is not shown to have had active duty in any of these countries, and Vietnam is not within the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e).  Also of significance, the provisions of 38 C.F.R. § 3.309(e), which list the diseases associated with exposure to certain herbicide agents, do not recognize an undiagnosed illness as a disease for which service connection may be granted on a presumptive basis for Agent Orange exposure.  

In the alternative, the Veteran expressed his belief May 2008 and March 2011 statements that he may suffer from a disability listed in 38 C.F.R. § 3.309(e), such as multiple myeloma, but that the disorder is, at present, undiagnosed or misdiagnosed.  Service connection is not warranted on this basis, however, as "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. "  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, as the Veteran acknowledges, a disease listed in 38 C.F.R. § 3.309(e) has not been diagnosed.  Without evidence clearly establishing the existence of one of the enumerated disabilities, service connection on a presumptive basis is not available.  

Notwithstanding the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  

The Board emphasizes that a veteran seeking disability on this basis must establish not only the existence of a disability, but also an etiological connection between his active service and the disability claimed as due to Agent Orange exposure.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The pertinent evidence on this question in the present case includes an August 2007 treatment record from a private physician.  The physician documented the Veteran's concern that he may have a disorder due to Agent Orange exposure.  The physician noted, however, that it was "above [his] limited ability to ascertain" whether a diagnosed disability was related to Agent Orange and accelerated processes.  

A November 2007 SSA evaluation lists diagnoses including polyarthritis and Agent Orange exposure.  Similarly, a November 2007 private outpatient treatment record notes a history of Agent Orange exposure and diagnoses of arthritis and joint pain.  These records do not support the Veteran's claim, however, as they simply list the indication of Agent Orange exposure without any expression of a causative relationship between the diagnosed disorders and Agent Orange exposure.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, these statements are of no probative value because they are mere transcriptions of the Veteran's history of Agent Orange exposure, unenhanced by any additional medical comment by the transcriber.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)

The Veteran also underwent a VA examination in June 2010.  The Board finds that the VA examination opinion is the most probative evidence of record addressing whether the claimed disorder may be related to Agent Orange exposure.  

First, the VA examiner accurately reviewed the pertinent facts of the case, including the Veteran's history of Agent Orange exposure.  The VA examiner also took into account the Veteran's own assertions and performed a thorough clinical evaluation.  Thus, the Board finds that the examiner had a comprehensive and accurate factual basis.  

Furthermore, the VA examiner provided a clear opinion supported by a reasoned analysis.  Specifically, the VA examiner diagnosed the Veteran with osteoarthritis of multiple joints, including the cervical spine, thoracolumbar spine, sacroiliac joints, and bilateral knees, hand, ankles, and feet.  The VA examiner noted that this was a clinical diagnosis and explained that no other precise, clear, specific diagnosis could be given based upon the limited data available and the instant examination results.   With regard to the etiology of the diagnosis, the VA examiner opined that the Veteran's multiple joint complaints and diagnoses were not caused by his active service or Agent Orange.  The VA examiner explained that the Veteran had no service-connected injury to a joint documented.  Additionally, the examiner reasoned, the Veteran's arthritis is diffuse with no predominance in any one joint that could be attributable to an injury.  Finally, the VA examiner specified that the literature indicated no connection between Agent Orange and diffuse degenerative or osteoarthritis.  For the reasons, the VA examiner reiterated, the diagnosed disorders were not caused by active service or Agent Orange.  

The Board notes that the VA examiner's opinion is adequately explained.  It is consistent with the Veteran's own numerous statements, such as in his September 2008 VA Form 9 (substantive appeal), indicating that he had undergone repeated testing over the years, but the doctors "could not find anything wrong."  Moreover, the VA examiner reviewed the claims file, which contains all available, pertinent records.  There is no indication of any available outstanding, records.  Finally, the VA examiner issued an addendum later in June 2010.  In the addendum, the VA examiner reported X-rays findings, but did not indicate that his prior opinion had changed based on these findings.  Thus, the probative value of the VA examiner's opinion is not diminished by his determination that "no other precise, clear, specific diagnosis could be given." See, e.g. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (holding that having inadequate factual information upon which to base a favorable opinion is an adequate rationale support a VA examiner's conclusions).

In short, the June 2010 VA examiner's unfavorable opinion is considered highly probative as it consists of clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Such a medical opinion, which is a factually accurate, fully articulated, and based on sound reasoning, carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The only evidence controverting the June 2010 VA examiner's opinion is the lay evidence of record.  The Veteran has submitted numerous testimonial statements expressing his belief that an etiological relationship exists between his claimed joint pain and Agent Orange exposure.  His own statements, while credible, are not competent evidence supporting his claim.  This question of causation involves a complex medical matter concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.   As such, the Veteran's own opinion is not competent to address etiology in the present case.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In his January 2008 claim, the Veteran wrote that he was told his symptoms were related to Agent Orange.  Lay evidence may be competent and sufficient evidence to establish etiology under such circumstances where a layperson is reporting a contemporaneous medical diagnosis.  See Jandreau, 492 F.3d at 1376-77.  The Board finds, however, that the Veteran's January 2008 testimonial statement has minimal probative value for two reasons.  First, the Veteran did not make clear that a competent medical professional made this statement of etiology.  Second, he did not indicate when he was told this.  (In several other statements, the Veteran indicated that he had been evaluated for his complaints for many years beginning in the 1970s.).  This lack of clarity calls into question the competence of the speaker and the strength of the Veteran's recollection.  Therefore, the statement has little probative value.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Further, the Board calls attention to Robinette v. Brown, 8 Vet. App. 69, 77 (1995), in which it was held that a lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  In any event, even if assigned some probative value, the Veteran's January 2008 lay statement is, nevertheless, outweighed by the highly probative June 2010 VA examiner's opinion.  

The record also contains testimonial statements from the Veteran's wife and three friends.  In particular, the Veteran's wife wrote in a March 2008 statement that she and the Veteran were married in 1970, which was after his 1969 return from Vietnam. She explained that the Veteran began having joint problems two years after a March 1970 move.  He was then tested by joint specialists, but a diagnosis was not made, and subsequent testing was always negative, including more recent X-rays.  

Similarly, three friends, one of at least 30 years, one of 20 years, and one of 15 years, wrote in March 2008 that they had observed the Veteran to have joint pain and numbness since they had known him.  

These statements do not indicate that there is a relationship between the Veteran's Agent Orange exposure and his claimed joint disorder.  Thus, they are not pertinent evidence as to this question.  Moreover, neither the Veteran's wife nor his friends (nor the Veteran himself, as noted above) indicate that his claimed symptoms began during service or that his symptoms were present continuously since service discharge.  Thus, the lay testimony does not enable a grant of service connection on the basis of continuity.  See 38 C.F.R. § 3.303(b).  

For these reasons, the Board finds that the limited probative weight assigned to the lay evidence is outweighed by the more probative evidence, including the highly probative June 2010 VA examiner's opinion, as discussed above.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for a disorder claimed as aching joints, variously diagnosed as polyarthritis, arthralgia, poly-arthralgias, and fibromyalgia variant.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a disorder manifested by aching joints is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


